 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                    No. CV-12-0601-PHX-ROS
10                  Plaintiffs,
11   v.                                                 MEDIATION ORDER
12   Charles L. Ryan, et al.,
13                  Defendants.
14
15          Pursuant to the parties’ Stipulation (Doc. 1185), entered October 14, 2014, this case
16   has been referred to United States Magistrate Judge Deborah M. Fine for mediation (Doc.

17   3260). The parties have contacted the assigned magistrate judge’s chambers to schedule a
18   mediation regarding complying with the Stipulation during the COVID-19 pandemic.

19          The parties represent that they have complied with the requirements of the

20   Stipulation at paragraphs 30 and 31, including the requirement to “meet and confer in a
21   good faith effort to resolve their dispute informally.” (Doc. 1185 at ¶ 30)
22          Accordingly,

23          IT IS ORDERED that the parties, or party representatives, and their counsel, shall

24   appear before United States Magistrate Judge Deborah M. Fine on August 24, 2020, at

25   1:30 p.m. via video-teleconference to address the parties’ compliance of the Stipulation

26   during the COVID-19 pandemic. The Court has allocated two hours for the mediation.
27          IT IS FURTHER ORDERED that the mediation will proceed via video-
28   teleconference facilitated by the Court’s IT staff. Document sharing features of the video-
 1   teleconference platform will not be utilized at the mediation. Counsel will be contacted by
 2   the Court’s IT Department to set up the video-teleconference and to test the equipment
 3   each participant will utilize for the mediation. Counsel shall promptly reply to IT staff
 4   regarding setting a date/time for such set up and testing. Set up and testing must take place
 5   on the equipment to be used during the mediation. At the time of set up and testing, the
 6   equipment must be at the location that the participant will utilize for the mediation.
 7   Counsel are advised to limit communications between the parties and the Court’s IT staff
 8   to communications necessary for the Court’s IT staff to facilitate the set up and testing of
 9   the video-teleconference platform.
10          IT IS FURTHER ORDERED that counsel shall confer to jointly prepare any
11   materials to submit to the mediator. These materials may include a joint memorandum,
12   background documents, and underlying data relevant to the disputed issues for the
13   mediation. The parties shall submit this information to the mediator at least five (5)
14   business days before the mediation.
15          Dated this 23rd day of July, 2020.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
